 
EMPLOYMENT AGREEMENT




BETWEEN:
LOWER LAKES TOWING LTD.


(the "Company")


- and –


SCOTT BRAVENER


(the "Executive")


(collectively referred to as the "Parties")


RECITALS:


A.           The Executive has been employed with the Company in the position of
President and Chief Executive Officer since August 1, 1995.


B.           The Executive has specialized knowledge and valuable skills and
experience, which are critical to the management of the Company and its
affiliates, Lower Lakes Transportation Company and Grand River Navigation
Company, Inc. (each a "Member Company"), and to the continuing success of the
business of the Company and the Member Companies.


C.           The Company wishes to secure the continued services of the
Executive under the terms of this Agreement and the Executive wishes to provide
continued services under the terms of this Agreement.


NOW THEREFORE, for value received the Parties agree as follows:


1.           DUTIES AND RESPONSIBILITIES


1.1           Positions, Duties and Responsibilities


(a)           The Company confirms the continuing appointment of the Executive
in the position of President and recognizes for all purposes the Executive's
past service with the Company. The Executive will be responsible for the general
supervision and control over the day to day operations of the Company and each
Member Company (to the extent permissible under laws and regulations applicable
to the business of each such Member Company), and shall have such duties and
responsibilities consistent therewith, including those duties and
responsibilities set out in Schedule A to this Agreement. All senior management
of the Company and each Member Company (to the extent permissible under laws and
regulations applicable to the business of each such member Company) will report
directly to the Executive. The Executive will report to the Board of Directors
of the Company as required by law (and the Board of Directors of each such
Member Company, as applicable in accordance with law).  However, ultimately, the
Executive will have a direct line reporting relationship with the Company’s
parent, Rand Logistics, Inc. (“Rand”) and to its President and its CEO, which
shall have overall decision making authority for the Company and each Member
Company. The Executive will continue to serve on the Board of Directors of the
Company. The Executive will also serve as the President of Lower Lakes
Transportation Company, and as an officer and director of each such other Member
Company and of Rand Logistics, Inc. ("Rand") to the extent desired by the Board
of Directors of each such other Member Company or Rand, in each case without
additional compensation therefor.
 

--------------------------------------------------------------------------------


 
2
 
 
(b)           The Executive shall devote all of his business time, attention and
energies, on a full time and exclusive basis, to the business and affairs of the
Company and the Member Companies, shall use his best efforts to advance the best
interests of the Company and the Member Companies, and shall not during the Term
be engaged in any other business activities, whether or not such business
activities are pursued for gain, profit or other pecuniary advantage, without
approval of the Board of Directors of the Company; provided, however, that, it
shall not be a violation of this Agreement for the Executive to (i) serve on
corporate, civic or charitable boards or committees or (ii) manage passive
personal investments, in either case so long as any such activities do not
interfere with the performance of his responsibilities as an employee of the
Company in accordance with this Agreement or adversely affect or negatively
reflect upon the Company or the Member Companies.


(c)           Irrespective of anything else in this agreement to the contrary,
the Executive agrees to comply with the Rand Insider Trading Policy and
Procedure in place from time to time a copy of which is attached to this
Agreement updated to March 19, 2008.


1.2           Reassignment


The Company shall not reassign the Executive to another position within the
Company or within a Member Company, or alter the duties, responsibilities,
title, or reporting lines of the Executive in a manner inconsistent with this
Agreement or past practice. The Company shall not change the location of the
Executive's employment unless the Executive agrees to such change.


1.3           Travel


The Executive shall be employed at the Company's location in Port Dover,
Ontario. The Executive shall be available for such business-related travel as
may be required for the purposes of carrying out the Executive's duties and
responsibilities.


1.4           Healthcare Program


The Executive shall participate in the Annual Executive Program of the Cleveland
Clinic in Toronto, or such similar program as may be offered by other
institutions, as may be agreed between the parties.  The Company shall pay such
fees or other charges as may be incurred as a result of Executive’s
participation in the program commencing Fiscal 2010.
 

--------------------------------------------------------------------------------


 
3
 
 
2.           TERM OF EMPLOYMENT


(a)           This Agreement will commence on October 8, 2009 and will continue
for a fixed term, ending March 31, 2014 (the "Term") subject to paragraph 2 (b)
and Section 9 of this Agreement. The Term may be extended upon mutual written
agreement of the Parties (“Successive Term”). Notwithstanding Subsection 9.2 of
this Agreement, if at or near the end of the Term the parties agree in writing
to negotiate or continue to negotiate the terms of an extension or a further
extension of this Agreement, the Term or Successive Term shall be extended and
the terms of this Agreement or successive agreement shall remain in effect until
such date that one of the parties notifies the other in writing that
negotiations for an extension or renewal are at an end at which date the Term
shall be at an end.
 
(b)           In the event of a Change of Control of Rand, the Term set out in
paragraph 2 (a) will be adjusted for all purposes of this Agreement (including,
for greater certainty, Subsection 9.2) and shall end on a date that is 18 months
from the date of Change of Control if such date is earlier than the end of the
Term.  “Change of Control” shall mean (A) the consummation of a merger, or a
sale of voting stock by the shareholders of Rand, in each case following which
the holders of voting stock of Rand immediately prior to the consummation of
such transaction do not hold at least 50.1% of the voting stock of the surviving
entity, (B) the sale of all or substantially all the assets of Rand, or (C) a
series of related transactions which has the effects referred to in clause (A)
or (B) of this sentence.
 
3.           BASE SALARY


The Executive will continue to be paid an annual salary in the amount of Cdn
$206,813. Effective April 1, 2010, the base annual salary shall increase to the
amount of $250,000 plus the lower of: (i) an amount equivalent to a rise in the
Consumer Price Index as determined by Statistics Canada for the prior 12 months
based on Cdn $250,000; or (ii) 3% of Cdn $250,000. The base salary in effect
will increase annually, commencing April 1, 2011 by the lower of: (i) an amount
equivalent to a rise in the Consumer Price Index as determined by Statistics
Canada for the prior 12 months; or (ii) 3% of base salary on a year over year
basis.  Notwithstanding the forgoing, the base salary will be reviewed on an
annual basis by the Board of Directors of the Company with input from the
Executive and Rand. The Company, at its sole discretion, may decide to increase
base salary in a greater amount in any given year. The base salary in effect at
any given time will be the “Base Salary”. The Executive's Base Salary will be
payable in accordance with Company practices and procedures as they may exist
from time to time.
 

--------------------------------------------------------------------------------


 
4
 
 
4.           BONUS


4.1           Signing Bonus


 
(a)
Bonus Amount



The Executive will be paid a signing bonus of Cdn $328,000 (the “Signing Bonus”)
on execution of this Agreement.


 
(b)
Repayment on Voluntary or for Cause Termination



Should the Executive be terminated for Cause or should the Executive terminate
his employment voluntarily without Good Reason as defined in this Agreement
(collectively called “Bonus Termination”), the Executive will repay to the
Company the Signing Bonus as follows:


100% of the Signing Bonus if Bonus Termination occurs before March 31, 2010;
80% of the Signing Bonus if Bonus Termination occurs before March 31, 2011;
60% of the Signing Bonus if Bonus Termination occurs before March 31, 2012;
40% of the Signing Bonus if Bonus Termination occurs before March 31, 2013; and
20% of the Signing Bonus if Bonus Termination occurs before March 31, 2014.


Without limiting or affecting any other rights and remedies that the Company
might have at law, the Executive specifically authorizes and permits the Company
to set-off and deduct as against any amount that the Executive is obligated to
repay under this provision, any amount that the Company may owe or come to owe
to the Executive, including, without limiting the forgoing, amounts payable to
the Executive on account of Base Salary, bonus, shares, stock options and
vacation pay.


 
(c)
Vesting on Change of Control

 
Irrespective of the forgoing, in the event of a Change of Control of Rand, the
Signing Bonus will be fully vested and shall not be clawed back on the basis set
out in paragraph 4.1 (b). Change of Control has the meaning set out in section 2
(b) of this Agreement.
 
4.2           Bonus Plan


The Executive shall be a "Participant" in the Management Bonus Program Agreement
(the "Bonus Plan"), on the terms set out below and be paid an amount
(“Performance Bonus”) from fiscal year to fiscal year as set out below:


 
(a)
Fiscal 2009 – The amount of Cdn $157,000 to be paid by November 2, 2009;

 

--------------------------------------------------------------------------------


 
5
 
 
(b)           Fiscal 2010 to end of Term - An amount not less than 40% of Base
Salary if the Company achieves a target to be set on an annual basis by the
Board of Directors with input from the Executive and Rand. Financial results for
meeting such targets will be measured from the Company's Audited Financial
Statements for the fiscal year ending March 31. Bonus will be paid no later than
the following September 30.  For greater certainty, although the Budget has been
established for fiscal 2010, the Target for Bonus purposes will be different and
will be determined as set out in the following paragraph.


The Bonus Plan in this 4.2(b) shall be adopted no later than the three month
anniversary of the date of this Agreement, and shall be in form and substance
acceptable to the Company or Member Company and reasonably satisfactory to the
Executive. In the event that the Company or a Member Company fails to adopt a
Bonus Plan that is reasonably satisfactory to the Executive on or prior to the
three month anniversary of the date hereof, the Company or Member Company, as
applicable, shall be obligated to retain, at its expense, the services of a
reputable and recognized executive compensation consultant, which consultant
shall, within mutually agreeable parameters and objectives established by the
Company or Member Company and the Executive (which shall include a bonus plan
structure that (i) provides for the commencement of bonus payments upon
achievement of 100% of targeted EBITDA to be determined with the Executive's
input, (ii) appropriately recognizes operational factors such as vessel
accidents, capital expenditure levels, fuel and other operating costs and
efficiencies) and (iii) provides for the ratable accrual of entitlements over
the relevant fiscal year), recommend the terms of the Bonus Plan for adoption by
the Company or Member Company, which recommendation shall be adopted by the
Company or Member Company.
 
4.3           Equity Compensation
 
(a)           Stock Options
 
The Executive will be permitted to participate in Rand’s Stock Option Plan
according to its terms at a level decided by Rand.
 
(b)           Restricted Shares
 
(i)           The Executive will receive 39,660 restricted shares of Rand (the
“Restricted Shares”) under the terms of a Restricted Share Award Agreement
between the Executive and Rand (the “Restricted Share Award Agreement”), such
grant to be made and shares to be issued within 30 days of the date of this
Agreement.


(ii)           The Executive understands that the award of Restricted Shares is
governed by the Restricted Share Award Agreement, including terms restricting
transferability of the shares and a term that Rand may retain custody of the
Restricted Shares until the restrictions thereon have lapsed and all of the
terms and conditions applicable to the grant have been satisfied.
 

--------------------------------------------------------------------------------


 
6
 
 
(iii)           After the grant of Restricted Shares is made by Rand under the
terms of the Restricted Share Award Agreement, the Company shall pay the
Executive a cash amount equivalent to the fair market value (being the average
of the high and low trading price of Rand’s shares) of 46.41% of 74,000
Restricted Shares as at the Grant Date set out in the Restricted Share Award
Agreement (the “Cash Tax Withholding”). The Executive authorizes and directs the
Company to remit the entire Cash Tax Withholding to the Canada Revenue Agency on
account of the Executive’s Canadian income tax obligations relating to the award
of Restricted Shares and the Cash Tax Withholding payment.
 
(iv)           Should the Executive be terminated for Cause or should the
Executive terminate his employment voluntarily without Good Reason as defined in
this Agreement, the Executive will repay to the Company the Cash Tax Withholding
as follows:


100% of the Cash Tax Withholding if termination occurs before March 31, 2010;
80% of the Cash Tax Withholding if termination occurs before March 31, 2011;
60% of the Cash Tax Withholding if termination occurs before March 31, 2012;
40% of the Cash Tax Withholding if termination occurs before March 31, 2013; and
20% of the Cash Tax Withholding if termination occurs before March 31, 2014.


(v)           Without limiting or affecting any other rights and remedies that
the Company might have at law, the Executive specifically authorizes and permits
the Company to set-off and deduct as against any amount that the Executive is
obligated to repay under this provision, any amount that the Company may owe or
come to owe to the Executive, including, without limiting the forgoing, amounts
payable to the Executive on account of Base Salary, bonus, shares, stock options
and vacation pay.


(vi)           Irrespective of the forgoing, in the event of a Change of Control
of Rand, the Cash Tax Withholding will be fully vested and shall not be clawed
back on the basis set out in subparagraph 4.3 (b) (iv). Change of Control has
the meaning set out in section 2 (b) of this Agreement.
 
5.           RETIREMENT PLANS AND PENSION
 
The Company will make annual contributions to the Executive's Registered
Retirement Savings Plan in an amount equivalent to 6.5% of Base Salary.


6.           OTHER BENEFITS


The Executive shall be entitled to participate in or receive fully paid benefits
under any health and accident plan or any other employee benefit plan or
arrangement made available now or in the future by the Company to its executives
and key management personnel but such benefits must be at least equivalent to
those provided to the Executive in the fiscal year ended March 31, 2009, or as
may be provided to the Company’s Class 1 employees if such benefits are greater.
 

--------------------------------------------------------------------------------


 
7
 
 
7.           VACATION


The Executive will continue to be entitled to five weeks paid (at then current
Base Salary) vacation per calendar year. Unused vacation days may not be carried
over from one calendar year to the next, and any unused vacation days as of the
end of a calendar year shall be forfeited by the Executive. The Executive will
arrange vacation time to suit the essential business needs of the Company.
 
8.           PERQUISITES AND EXPENSES


8.1           Automobile


The Company will continue to lease an automobile for the Executive (the "Lease")
to be used at the Executive's discretion at a maximum monthly cost to the
Company of not more than Cdn $950.00 as of April 1, 2009 (which may increase on
an annual basis based on the average Consumer Price Index for the prior 12
months as published by Statistics Canada). In addition to the Lease, the Company
will pay all related expenses (maintenance and repair, service, insurance,
gasoline, etc.) related to all use of such automobile.


8.2           Reimbursement of Expenses


The Company recognizes that the Executive will incur expenses in the performance
of the Executive's duties. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in the course of employment,
including reasonable travel and entertainment expenses.


8.3           Professional Dues


The Company will pay for or reimburse the Executive for reasonable Professional
Society Dues or fees and reasonable Recertification costs.


9.
TERMINATION OF EMPLOYMENT; NON-COMPETITION; NON- SOLICITATION



9.1
Terminations Resulting in No Further Obligation by the Company to the Executive



The Company shall have no further obligations to the Executive hereunder, or
under statute, common law or otherwise, in the event of the following
terminations of employment:
 
(a)           Voluntary Resignation or Resignation Without Notice
 

--------------------------------------------------------------------------------


 
8
 
 
In the event the Executive voluntarily resigns without: (i) Good Reason; or (ii)
without at least sixty (60) days advance written notice to the Company even if
there is Good Reason.


(b)           Cause


In the event the Executive's employment is terminated for Cause, which term for
the purposes of this Agreement shall mean (i) conviction of the Executive of a
criminal offence involving fraud, larceny, misappropriation of funds,
embezzlement or dishonesty; (ii) receipt by or on behalf of Executive or any
member of Executive's immediate family of any personal profit arising out of in
connection with a transaction to which the Company or a Member Company is party
without making full prior disclosure to the Company or such Member Company;
(iii) any misfeasance, nonfeasance or malfeasance by Executive which causes
material harm to the Company or a Member Company; (iv) breach by the Executive
of any material term of this Agreement, or failure of the Executive to follow
and carry out the lawful instructions of the Board of Directors of the Company
or of a Member Company, in each case after notice and reasonable opportunity for
the Executive to cure such breach or failure; (v) the Executive having been
under the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) or alcohol during the performance of his duties under this
Agreement (it being understood that the Executive will attend industry functions
at which alcohol will be consumed by the Executive), or while otherwise under
the influence of drugs or alcohol, engages in inappropriate conduct; or (vi) the
Executive having engaged in behavior that would constitute grounds for liability
for sexual harassment or discrimination.


For greater certainty, under this subsection 9.1, the Executive will receive no
Performance Bonus or pro-rated Performance Bonus and no Separation Package or
Change of Control Package but the Executive will continue to be bound by
subsections 9.5, 9.6, 9.7 and 9.8 of this Agreement


9.2
Termination by the Company without Cause or Failure to Renew upon Expiry of the
Term



(a)           Without Cause and Failure to Renew:  Subject to paragraph 9.2 (b),
the Company may terminate the Executive's employment without Cause: (i)  at any
time prior to the expiry of the Term; or (ii) upon the expiry of the term and
each successive expiry of the Term where the Company decides not to renew this
Agreement (including a situation where the Company and the Executive cannot
agree on the terms of a renewal), in each case by providing the Executive with
(A) any then accrued but unpaid Base Salary and Performance Bonus as of the date
of termination or non-renewal and any outstanding reimbursable expenses incurred
by the Executive prior to the date of termination or non-renewal, (B) payment,
in equal monthly payments, of the Executive's Base Salary in effect at the time
of termination or non-renewal for a period of twenty four (24) months, and (C)
continuation of benefits provided pursuant to Sections 5 and 6 for the payment
period (the foregoing clause (A), (B) and (C) being referred to as the
"Separation Package").  The Separation Package will terminate and all
obligations of the Company thereunder will end should the Executive breach any
of subsections 9.5, 9.6, 9.7 or 9.8 of this Agreement.  In the case of a
termination without Cause prior to the end of the Term, the Executive will also
be entitled to receive the balance of any Restricted Shares in accordance with
the terms of the Rand Restricted Share Award Agreement.
 

--------------------------------------------------------------------------------


 
9

 
(b)           Change of Control:  In the special circumstances of a Change of
Control, the Company may terminate the Executive's employment without Cause at
or after a Change of Control or a non-renewal this Agreement at or after a
Change of Control by providing the Executive with (A) any then accrued but
unpaid Base Salary and Performance Bonus as of the date of termination or
non-renewal and any outstanding reimbursable expenses incurred by the Executive
prior to the date of termination or non-renewal, (B) payment, in equal monthly
payments, of the Executive's Base Salary in effect at the time of termination or
non-renewal for a period of twenty four (24) months, (C) continuation of
benefits provided pursuant to Sections 5 and 6 for the payment period, and (D) a
special bonus (“Change of Control Bonus”) calculated as 30% on an annual basis
of the Executive’s Base Salary as at the date of termination and payable in
equal monthly installments for a period of twenty four (24 months) (the
foregoing clause (A), (B), (C) and (D) being referred to as the "Change of
Control Package").  The Change of Control Package will terminate and all
obligations of the Company thereunder will end should the Executive breach any
of subsections 9.5, 9.6, 9.7 or 9.8 of this Agreement.  In the case of a
termination without Cause prior to the end of the Term, the Executive will also
be entitled to receive the balance of any Restricted Shares in accordance with
the terms of the Rand Restricted Share Award Agreement.


(c)           The Executive shall receive the Change of Control Package or the
Separation Package, as the case may be, without the requirement to mitigate and,
subject to breach of subparagraphs 9.5, 9.6, 9.7 or 9.8 of this Agreement,
alternative employment will not reduce the Executive’s entitlements under the
Separation Package.


(d)           The first payment of continuing salary described as component
“(B)” of the Separation Package or the Change of Control Package (which in the
case of the Change of Control Package, will include installment payments of the
Change of Control Bonus), as the case may be, shall be made within 30 days of
the date of Termination and the second and each subsequent monthly payment will
be made on or before the day which is the same calendar day of the first payment
(e.g. : if the first payment is made on the 5th of the month, each subsequent
payment will be made on or before the 5th of each following month).   Should the
Company fail to make a payment by the date due or fail to continue or to pay any
other component of the Separation Package or Change of Control Package (unless
agreed in writing between the parties), the Executive may advise the Company in
writing of the default and after receipt of the notice of default in writing the
Company shall have 30 days to cure such default.  Should the Company fail to
cure the default within the required time, the Executive shall be relieved,
notwithstanding anything else in this Agreement, of the Executive’s obligation
under subsections 9.5 and 9.6 of this Agreement.  Irrespective of default,
continuing default or failure to honour some or all of the components of the
Separation Package or the Change of Control Package as the case may be, the
Executive shall not be relieved of Executive’s other continuing obligations
under subsections 9.7 or 9.8 of this Agreement.  In respect of this paragraph it
shall not be a breach of subsection 9.7 of this Agreement for the Executive to
interview an employee of the Company or employ an employee of the Company
responding to a general advertisement for open employment positions as long as
the Executive took no personal active steps, directly or indirectly to solicit
or entice that employee to apply for or seek the position.
 

--------------------------------------------------------------------------------


 
10
 
 
(e)           In respect of the Separation Package or the Change of Control
Package in this subsection 9.2 and in subsection 9.3, accrued Performance Bonus
means, and will include: (a) any Performance Bonus as determined under paragraph
4.2 (b) of this Agreement but unpaid for the prior fiscal year of the Company,
to be payable by the Company to the Executive by September 30 of the year of
termination; and (b) a prorated Performance Bonus in the fiscal year of
termination that is the number of completed months of employment in that fiscal
year divided by 12 of the amount of the annual Performance Bonus as calculated
in paragraph 4.2 (b) of this Agreement, to be payable by the Company to the
Executive by September 30 of the following fiscal year.


(f)           Further in respect of the Separation Package or the Change of
Control Package in this subsection 9.2 and in subsection 9.3, the Company may,
at its sole discretion, decide to: continue the policies of Long Term and Short
Term Disability insurance (“LTD” and “STD”) in place at the time of termination,
if available; pay conversion of policy premiums for the Executive’s conversion
of the policies in place, if available; pay the premiums of a replacement
individual policy or policies;  or self insure either LTD or STD insurance on
terms the same as the terms of the policy or policies in effect at the time of
termination.
 
(g)           Further as to this subsection 9.2 and subsection 9.3, should the
Executive become injured or disabled during the period that he is entitled to
the Separation Package or the Change of Control Package, the Executive will
receive STD or LTD benefits commencing only after the 24 months continuing
payments under the Separation Package have been paid to the Executive.


9.3           Termination by the Executive for Good Reason


Except where the Executive does not provide at least 60 days notice, should the
Executive terminate his employment for Good Reason, as hereinafter defined, he
shall receive the Change of Control Package set out in paragraph 9.2 (b), with
the restrictions on STD and LTD contained in subsection 9.2, except that all
obligations of the Company under the Separation Package will end should the
Executive breach any of subsections 9.5, 9.6, 9.7 or 9.8 of this
Agreement.  Failure of the Executive to terminate his employment on the
occurrence of any event which would constitute Good Reason shall not constitute
waiver of his right under this subsection 9.3 should Good Reason continue. "Good
Reason" is defined as the occurrence of any of the following without the
Executive's express written consent:
 

--------------------------------------------------------------------------------


 
11
 
 
a)           the Company assigning to the Executive duties or responsibilities
inconsistent with or inappropriate for his position as President with the
Company, after notice to the Company of, and reasonable opportunity of the
Company to cure, such alleged Good Reason;


b)           failure by the Company to permit the Executive to continue to
participate in the Bonus Plan in effect as determined in accordance with
paragraph 4.2(b) of this Agreement or to provide the Executive with benefits and
other pension or retirement plans in accordance with Sections 5 and 6
substantially consistent with those plans in which the Executive has
participated in periods immediately prior to the Term;


c)           the Company relocating the Executive's principal office outside of
Port Dover, but only if the Company and the Executive cannot agree on terms and
conditions under which the Executive would relocate; or


d)           any breach by the Company of any material term of this Agreement
after notice to the Company of such breach and reasonable opportunity to cure
such breach.


9.4           Disability and Death


(a)          The Executive shall, upon his Disability (as defined below), have
the right to receive the Separation Package as defined in paragraph 9.2 (a) of
this Agreement and those items of compensation as set out in paragraph 9.4 (b)
that vest upon Disability. Upon his death the Executive’s estate shall receive
only any then accrued but unpaid Base Salary, unpaid Performance Bonus and
pro-rated Performance Bonus in the year of death, any item of compensation that
vests upon the death of the Executive as set out in paragraph 9.4 (b) and any
outstanding reimbursable expenses incurred by the Executive prior to the date of
death. For purposes of this Agreement, a "Disability" shall occur: (i)
immediately after the Company has provided a written termination notice to the
Executive supported by a written statement from a reputable independent
physician selected by the Company to the effect that the Executive shall have
become so incapacitated as to be unable to resume, within 120 days, his
employment hereunder by reason of physical or mental illness or injury; or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder for 120
consecutive days (exclusive of any vacation permitted under Section 7 hereof) or
for 120 days in any 360 day period by reason of any physical or mental illness
or injury. The Executive agrees to make himself available and to cooperate in
any reasonable examination by a reputable independent physician selected by the
Company for the purposes of a determination of Disability pursuant to this
Section 9.4.  A willful failure to cooperate in a timely manner to a request for
examination by the independent physician will be considered cause for
termination under paragraph 9.1 (b) of this Agreement.


(b)          Should the employment of the Executive be terminated by the
Executive’s death or Disability, the Signing Bonus and the Restricted Shares
shall be fully vested.
 

--------------------------------------------------------------------------------


 
12
 
 
9.5           Non-Competition


The Executive further agrees that during his employment and for a period of  24
months after termination of his employment for any reason, the Executive will
not in any way be associated with or involved, directly or indirectly with,
serve as an employee, officer, director, or in any advisory capacity with,
either individually or in partnership or jointly or in conjunction with, any
person, firm, trust, partnership, association, syndicate or company, as
principal, agent, shareholder, trustee or in any other manner whatsoever
otherwise carry on or be engaged in or be concerned with, or start up or create,
any person, firm, corporation or other entity within Canada or the United States
engaged in the marine transportation business on the Great Lakes and the St.
Lawrence Seaway, except as a shareholder holding less than  5% of the
outstanding shares of any such corporation whose shares are listed and posted
for trading on a recognized stock exchange.
 
9.6           Non-Solicitation of Customers


The Executive shall not, during his employment or within 24 months following the
termination of his employment for any reason, directly or indirectly, solicit
any customer of the Company or any Member Company in order to attempt to direct
any such customer away from, or to do less business with, the Company or any
Member Company.


9.7           Non-Solicitation of Employees


The Executive shall not, during his employment or within 24 months following the
termination of his employment for any reason, directly or indirectly recruit,
solicit or endeavour to entice away from the Company or any Member Company any
individual who is an employee of, or service provider to, the Company or any
Member Company.


9.8           Non-Disclosure of Confidential Information:
 
In addition to the fiduciary duties that the Executive owes to the Company, each
Member Company and Rand, the Executive agrees that he will not, at any time
during or after the termination of his employment under this Agreement, use for
his own benefit, either directly or indirectly, or disclose or communicate in
any manner to any individual, corporation, or other entity, other than the
Company the relevant Member Company or Rand, any confidential information
acquired by him during his employment, regarding any actual or intended business
activity, product, service, plan or strategy of the Company, Member Company or
Rand. As used in this Agreement, “confidential information” shall include all
information disclosed to or known by the Executive as a consequence of or
developed through or during his employment by the Company or his association
with each Member Company or Rand including all knowledge, information and
materials regarding the Company's, the Member Companies’ or Rand’s  products,
services, processes, know-how, customers, suppliers, product and/or service
development, business plans, and research, as well as confidential information
about financial, marketing, pricing, cost, compensation or any other proprietary
matters relating to the Company, each Member Company or Rand whether or not
subject to other protection (except that the intention of this subsection is not
to prevent the Executive from using his general skills and knowledge of the
Marine Industry, including customers, suppliers and pricing after the expiry of
the non-competition period set out in subsection 9.5 or such knowledge known to
the Executive prior to the Executive's employment by the Company or association
with each Member Company or Rand or information in the public domain (unless
improperly disclosed by the Executive)).
 

--------------------------------------------------------------------------------


 
13
 
 
On termination of employment, for any reason, the Executive agrees that he will
deliver copies of all documents in his possession containing Confidential
Information in any form or stored on any media to the Company, will return all
Company owned electronic equipment and will certify, if requested by the
Company, that all Confidential Information has been permanently deleted from any
privately owned electronic storage, computers and media.
 
9.9           Survival of Terms


The obligations of the Executive under sections 9.5, 9.6, 9.7, and 9.8 of this
Agreement shall survive the termination for any reason of this Agreement.


10.           CHANGES TO AGREEMENT


Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.


11.           ENUREMENT


This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive's heirs, executors, administrators and personal representatives.


12.           GOVERNING LAW, VENUE


Except as otherwise explicitly noted, this Agreement shall be governed by and
construed in accordance with the laws of Canada and the Province of Ontario
(without giving effect to the principles of conflicts of law). Each party to
this Agreement irrevocably agrees that any action or proceeding concerning or
arising out of the interpretation, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the courts located in the Province of Ontario.
Each party and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.
 

--------------------------------------------------------------------------------


 
14
 
 
13.           NOTICES


13.1           Notice to Executive


Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive's home address last known to the Company.


13.2           Notice to Company


Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:


Rand Logistics, Inc.
461 Fifth Avenue, 25th Floor
New York, NY 10017


Attention: Laurence S. Levy, Chairman
Facsimile:  212-644-6262
Telephone: 212-644-3450


with a copy to:


Hazzard & Hore
Barristers & Solicitors
1002 – 141 Adelaide Street West
Toronto, ON  M5H 3L5


Attention: Scott F. Hazzard
Facsimile: (416) 868-1468
Telephone: (416) 868-1551


14.           CURRENCY


All dollar amounts set forth or referred to in this Agreement refer to Canadian
currency unless otherwise expressly stated.
 

--------------------------------------------------------------------------------


 
15
 
 
15.           WITHHOLDING


All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions, except as
instructed in respect of the Restricted Shares.


16           SAVINGS CLAUSE


The parties hereto agree that if, in any judicial proceeding, a court finds any
portion of this Agreement unenforceable, such portion shall be interpreted to
the maximum extent enforceable and the remainder of this Agreement shall be
unaffected and enforced with its terms or to the maximum extent permitted by
law.


Should any provision in this Agreement not meet the minimum standards or
requirements of the Canada Labour Code as amended from time to time or said
Act’s Regulations, then the minimum standard or requirement of the Canada Labour
Code or its Regulations shall be substituted for the provision in this Agreement
that does not meet the minimum requirements or standards and such minimum
requirement or standard shall be incorporated and become part of this Agreement
without affecting any other part of this Agreement.




17.           ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the parties with respect
to the subject matter herein and supersedes all prior agreements, negotiations
and discussions between the parties hereto, there being no extraneous
agreements.




IN WITNESS WHEREOF the Parties have duly executed this Agreement this 8th day of
October, 2009.



        /s/    /s/ Scott Bravener   
Witness 
  SCOTT BRAVENER                LOWER LAKES TOWING LTD.            
 
 
By:
/s/ Joseph W. McHugh, Jr.         Joseph W. McHugh, Jr.         Vice President  
         

 

--------------------------------------------------------------------------------


 
16
 
 
SCHEDULE A


Operations


o
Oversee all aspects of operations.

o
Evaluation of vessels.

o
Oversee labour negotiations.

o
Review and approval of monthly equipment, maintenance and capital expenditures.

o
Problem solving.

 
Sales & Marketing
 
o
Lead business development effort and sales team.

o
Customer relationship management and development.

o
Pricing for all products, customers and profitability management.

o
Contract negotiations with new and existing customers.

o
Troubleshooting and problem solving.

o
Direct responsibility for key accounts.

o
Hire of new personnel.

 
Administration & Finance
 
o
Delegation of duties to senior management.

o
Strategic planning and implementation.

o
Oversee accounting functions and IT systems.

o
Accounts payable and cheque approvals.

o
Budgeting.

o
Legal, accounting and professional services assistance.

o
Hiring and firing of employees and determination of responsibilities of
employees.

o
Corporate finance - support dealings with Company's bankers and other lenders.

 